Title: John Barnes to Thomas Jefferson, 13 February 1812
From: Barnes, John
To: Jefferson, Thomas


          
            
                  Dear Sir, 
                  George Town 
                     13th Feby 1812.
              Your much esteemed favr 27th Ulto received the 1st Inst persuade me the sett of ex for 1810. has reached the good Genls Banker. shd any demur in point of paymt in either sett, the Genl no doubt woud’ve O 
                  Noticed it. his observations tended only to the loss of ex. in their negociation between Paris & London. If even that were 15 per Cent,  still however the Genl should take into the Accot the Rate of ex—, say 10 ⅌Ct under par at which I purchased them. 
                
                On the
			 present Occasion I have addressd a letter to my friend Mr Geo Taylor Junr Broker in Philada for his advice and Assistance in Regard to Bills of ex— on Paris directing him to Apply to Mr David Parish, of whom Mr Coles in 1809. purchased a sett for me, in favr of the Genls Banker—I expect his Answer daily—
            
                By last nights Mail, I recd from the Cashr Bank of Penna the Genls half years Dividend—due the 1st Ulto for $400. is $80 above the Usual dividd
            It most assuredly Afford me great pleasure in perciving the prosperous situation of your funds—arising from your persevering exertions in Reducing your former accumilated debts—to so pleasing a state of adjustment and withal the future flattering prospect—must surely be a happy consolation—to the feelings of a gratefull mind emerging from such embarrassmts while many Others—under like circumstances, would have suffered themselves to bend beneath a lesser weight of difficulties, without reflecting on the future direfull Consequences.—No Apology is Necessary for your not writing me sooner, your engagemts are so Various; more interesting and pressing—
            I cannot sufficiently express my Acknowledgements for the manner, & singular favors I have recd and your still continued Offers of Services,—which bating—only 20 years from 80. I should probably be tempted to solicit—
            But as Time! keeps equal pace, with our age—as Usual, my present Hope and wish is—to gather up carefully the Scattered fragments, and retire to the friendly City from whence I came—for believe me, my present situation however Respectable, do not, nor has not, for these 3 yrs passed, Neated me little more—than a dollar ⅌ day—not quite—$400—per Annum.
            and the Only friend here I wish to serve and to succeed me, is—my respectable Deputy—Mr William Morton—fully Competent to the Complicated business of the Office—having been Eleven years steadily employed therein—and whose services—are deserving of the Salary I allow him $800. per Annm.—
                Genl Mason, as well the Merchts and others in George Town his fast friends and well wishers—
                why then! you will Naturally Answer—do you not, address the President on the subject.—I did!—with great diffidence—Attempt it, 12 Mos since—but as I expected the President, very Candidly & justly Observed—that—in these Cases, he could not, by any means—whatever allow himself to promise any thing of the 
                  
                  
                  Kind. of course, I begged to be understood—not by any means to bias his choice—but only to Observe to him Mr Mortons qualifications & situation—& withal added, should no Other Candidate interfer with his choice—&a … It is under these particular circumstances and Views alone,—I Venture to solicit your Benevolent Offer—should a favorable Opportunity be Affording you—in the Course of the insuing
			 summer—either at Orange, or Monticello.
            I pray you My Dear Sir—excuse the freedom I have taken in addressing you—on so delicate a subject—but convinced as I am of yr friendship towards me, I have Ventured to unbosom myself on this interesting Occasion, in behalf of a Worthy young Man, whom my Anxious wishes are to serve, and in whom, should the Office of Collector be conferred—will I am persuaded, do Honor to the trust reposed in him—
            with great Respect, and Esteem—I am Dear Sir—Your mst Obedt servt
                  John Barnes.
          
          
            PS. this Instant, Mr Taylors Answer recd informs me—there are no Bills on Paris for Sale in Philada—advises me to Apply at Baltimore—which I shall attend to, and advise the result,
          
        